Citation Nr: 0403367	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  00-07 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for lumbar spine 
disorder.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to February 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal.


REMAND

The Board notes that a preliminary review of the record 
discloses that additional development is necessary in the 
current appeal prior to the Board's review.  

In this case, the veteran essentially contends that the 
claimed disabilities had their onset during active duty and, 
as such, warrant entitlement to service connection.  The 
veteran was not afforded medical examination upon separation 
from active duty. 

With respect to the claimed asthma, the record documents 
myriad respiratory assessments in service, and references the 
veteran's medical history as significant for asthma.  The 
record shows that within months of her discharge from active 
duty, the veteran was treated for chemical pneumonitis 
related to chemical exposure, which she contends exacerbated 
her existing respiratory symptomatology.  She was thereafter 
treated and evaluated for asthma in January 1992.  No medical 
opinion has been obtained regarding the etiology of any 
current respiratory pathology.  

Service medical records show the veteran was treated 
intermittently for varied musculoskeletal complaints.  
Service records also document treatment for headaches and 
depression.  Post service records disclose continued 
complaints and treatment for these symptoms.  It is unclear 
whether any current disabilities were incurred in service or 
related to disease of service origin.  Thus, the Board finds 
that VA examination is necessary to determine the etiology of 
the claimed disabilities. 

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  In view of the current state of the record, 
it is the opinion of the Board that further development is 
required.  The record on appeal is deficient in that it lacks 
potentially relevant evidence which could reveal information 
essential to the determination whether relief can be granted 
to the veteran.  Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 
6 Vet. App. 377 (1994).

In light of the above discussion, it is opinion of the Board 
that contemporaneous and thorough VA examination would be of 
assistance to the Board in clarifying the nature and etiology 
of the disabilities that are the subject of this appeal.  
See, Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Board further notes that the veteran has identified 
relevant treatment records.  Testimonial evidence presented 
during a May 2003 hearing indicates there are additional 
treatment records, which have not been associated with the 
claims file.  It is the opinion of the Board that an attempt 
should be made to obtain these medical reports.


In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  See 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should contact the veteran and 
request that she provide the names and 
addresses of all medical providers who have 
treated her for the claimed disabilities 
since February 1991, which have not been 
previously associated with the claims file.  
After securing the necessary releases, the RO 
should request any records of medical 
treatment which have not been associated with 
the claims file, to include the complete 
treatment records from Drs. Janat O'Donnell 
and Norris.

3.  The RO should obtain any additional 
treatment records from the Boise VA Medical 
Center, to include any treatment records from 
Dr. Francis Dega. 

4.  The RO should the veteran for VA 
rheumatology examination or other appropriate 
examination to determine the nature, 
etiology, and onset of any fibromyalgia 
process.  The claims file is to be provided 
to the examiner for review in conjunction 
with this examination.  The examiner should 
obtain a detailed history.  All necessary 
testing should be performed.  In conjunction 
with a review of the claims file and 
examination of the veteran, the examiner is 
asked to comment whether any fibromyalgia 
process is shown, and render an opinion 
whether it is at least as likely as not 
causally related to the veteran's period of 
active duty.  If it is determined that 
fibromyalgia process was demonstrated in 
service, the examiner should indicate whether 
complaints relative to spine, headaches, and 
depression represent manifestations of that 
fibromyalgia process.  A complete rationale 
must accompany any opinion expressed by the 
examiner.   

5.  The RO should schedule the veteran for VA 
orthopedic examination in order to determine 
the nature and etiology of any diagnosed 
disability of the lumbar spine.  The claims 
file is to be provided to the examiner for 
review in conjunction with this examination.  
The examiner should obtain a detailed 
history, to include any in service and post 
service injuries to the low back, to include 
the automobile accident in 1995.  All 
necessary testing should be performed.  In 
conjunction with a review of the claims file 
and examination of the veteran, the examiner 
is asked to render an opinion whether it is 
at least as likely as not that any lower back 
disability diagnosed is related to the 
veteran's period of active duty.

6.  The RO should schedule the veteran for VA 
neurological examination to determine the 
etiology any headache disorder diagnosed.  
The claims file is to be provided to the 
examiner for review in conjunction with the 
examination.  All tests deemed necessary 
should be performed.  Following the 
examination, it is requested that the 
examiner render an opinion as to whether the 
veteran has a chronic headache disorder.  If 
so, the examiner should comment on whether it 
is at least as likely as not that the chronic 
headache disorder is related to the veteran's 
active duty.  A complete rationale for any 
opinion expressed should be included in the 
examination report.

7.  The RO should schedule the veteran for VA 
respiratory examination to determine the 
nature and etiology of any respiratory 
disorder, to include asthma.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner is requested to 
provide an opinion whether it is at least as 
likely as not that the veteran has a 
respiratory disorder related to disease or 
injury in service, or first manifested in 
service.  If the veteran is diagnosed with 
asthma determined not to be of service 
origin, the examiner is requested to comment 
on the clinical significance, if any, of the 
veteran's in service respiratory complaints 
(such as wheezing) relative to any current 
respiratory disorder diagnosed.  The claims 
file must be made available to the examiner 
in conjunction with the examination in order 
to facilitate a thorough, longitudinal review 
of the veteran's history.

8.  The RO should schedule the veteran for VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
illness diagnosed, to include depression.  
The examiner should obtain a detailed 
clinical history.  The examiner is requested 
to render an opinion whether the veteran has 
a current depressive disorder which is at 
least as likely as not of service origin.   
The examiner should comment on the clinical 
significance, if any, of diagnosis of 
situational depression made in 1980 and 1995.  
A complete rationale should be provided for 
any opinion expressed.  The claims folder 
should be made available to the examiner for 
review in conjunction with the examination, 
and the examiner should acknowledge such 
review in the examination report

9.  Following any additional development 
deemed appropriate by the RO, the RO should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, she and her representative should be 
furnished a supplemental statement of the 
case and be afforded the applicable time 
period in which to respond.

The case should thereafter be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition of 
this case.  The veteran need take no action unless otherwise 
notified.
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




